
	
		III
		112th CONGRESS
		2d Session
		S. RES. 443
		IN THE SENATE OF THE UNITED STATES
		
			April 26, 2012
			Mr. Nelson of Florida
			 (for himself, Mr. Rubio, and
			 Mr. Menendez) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Honoring the life and legacy of Auxiliary
		  Bishop Agustín Román. 
	
	
		Whereas Agustín Román was appointed auxiliary bishop of
			 the Archdiocese of Miami, Florida in 1979, becoming the first Cuban to be
			 appointed bishop in the United States;
		Whereas Agustín Román was expelled from Cuba in 1961 by
			 the regime of Fidel Castro, along with many other Roman Catholic
			 priests;
		Whereas Agustín Román ministered in Chile for 4 years
			 before coming to Miami, Florida in 1966, where he quickly became a spiritual
			 leader and advocate for the Cuban community in Miami, as well as for many other
			 immigrant communities, including Haitian refugees;
		Whereas Agustín Román was fluent in Latin, English,
			 French, and Spanish, and served on the Bishops’ Committee for Hispanic Affairs,
			 worked as a hospital chaplain, and became episcopal vicar for the
			 Spanish-speaking people of the Archdiocese of Miami;
		Whereas Agustín Román was the son of humble Cuban
			 peasants, which influenced his commitment to humility, tenacity, and unceasing
			 devotion to his ministry in southern Florida;
		Whereas Agustín Román was instrumental in the construction
			 of the Shrine of Our Lady of Charity on Biscayne Bay, which serves as a
			 monument to the patron saint of Cuba, the Virgin of Charity of Cobre, and
			 attracts hundreds of thousands of visitors each year;
		Whereas in 1980 Agustín Román served as a mediator during
			 the Mariel boatlift incident, helping more than 100,000 Cubans flee the island
			 and safely resettle in the United States;
		Whereas Agustín Román helped negotiate a peaceful
			 resolution to the 1987 riots of Mariel prisoner uprisings in Federal prisons,
			 earning him national recognition for his compassion, gentility, and humble
			 spirit;
		Whereas after his retirement at the age of 75, Agustín
			 Román remained active at the Shrine of Our Lady Charity, greeting visitors and
			 responding to letters from fellow Cuban exiles; and
		Whereas Agustín Román passed away on Wednesday, April 11,
			 2012: Now, therefore, be it
		
	
		That the Senate—
			(1)recognizes and
			 honors the life of Agustín Román;
			(2)recognizes and
			 honors the spiritual leadership of Agustín Román and his dedication to freedom
			 and faith;
			(3)offers heartfelt
			 condolences to the family, friends, and loved ones of Agustín Román; and
			(4)in memory of
			 Agustín Román, calls on the United States to continue policies that promote
			 respect for the fundamental principles of religious freedom, democracy, and
			 human rights in Cuba, in a manner consistent with the aspirations of the people
			 of Cuba.
			
